       Case 4:20-cv-00560 Document 8 Filed on 03/09/20 in TXSD Page 1 of 3
                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                   March 10, 2020
                                                                                            David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JACKIE G. GOFF,                                    §
                                                   §
                Petitioner,                        §
                                                   §
v.                                                 §            CIVIL ACTION NO. H-20-560
                                                   §
                                                   §
LORIE DAVIS,                                       §
                                                   §
                Respondent.                        §

                                 MEMORANDUM AND ORDER

        Jackie G. Goff is an inmate in the custody of the Texas Department of Criminal Justice. This

Court denied Goff’s first federal habeas petition, see No. 4:96-cv-1711, Docket Entry No. 21, and

the Fifth Circuit denied a certificate of appealability.

        On March 4, 2020, Goff filed a motion for a certificate of appealability. This motion seeks

to again challenge the same conviction challenged in Goff’s 1996 habeas corpus petition.

        AEDPA requires this court to dismiss any successive habeas petition. “Before a second or

successive application permitted by this section is filed in the district court, the applicant shall move

in the appropriate court of appeals for an order authorizing the district court to consider the

application.” 28 U.S.C. § 2244(b)(3)(A); Felker v. Turpin, 518 U.S. 651, 664 (1996) (“The Act

requires a habeas petitioner to obtain leave from the court of appeals before filing a second habeas

petition in the district court.”). “Indeed, the purpose and intent of [28 U.S.C. § 2244(b)(3)(A)] was

to eliminate the need for the district courts to repeatedly consider challenges to the same conviction

unless an appellate panel first found that those challenges had some merit.” United States v. Key,

205 F.3d 773, 774 (5th Cir. 2000) (citing In re Cain, 137 F.3d 234, 235 (5th Cir. 1998)). Goff has
      Case 4:20-cv-00560 Document 8 Filed on 03/09/20 in TXSD Page 2 of 3



already challenged his conviction and sentence through a federal habeas corpus petition. Therefore,

his recent filing constitutes a successive habeas petition.

       This court is without jurisdiction to consider a successive petition. See Key, 205 F.3d at 774

(“Accordingly, § 2244(b)(3)(A) acts as a jurisdictional bar to the district court’s asserting

jurisdiction over any successive habeas petition until [the circuit court] has granted the petitioner

permission to file one.”). The AEDPA vests authority in the Fifth Circuit to authorize the filing of

a successive habeas application. Federal procedure allows a district court to transfer a successive

habeas application to the circuit court for review under 28 U.S.C. § 2244(b)(2). See In re Epps, 127

F.3d 364, 365 (5th Cir. 1997). Under federal law,

               Whenever a civil action is filed in a court . . . and that court finds that
               there is a want of jurisdiction, the court shall, if it is in the interest of
               justice, transfer such action or appeal to any other such court in
               which the action or appeal could have been brought at the time it was
               filed or noticed, and the action or appeal shall proceed as if it had
               been filed in or noticed for the court to which it is transferred on the
               date upon which it was actually filed in or noticed for the court from
               which it is transferred.

28 U.S.C. § 1631. “The legislative history of § 1631 indicates that Congress contemplated that the

provision would aid litigants who were confused about the proper forum for review.” Liriano v.

United States, 95 F.3d 119, 122 (2d Cir. 1996) (quotation omitted). Three conditions underlie a

proper transfer: “(1) the transferring court lacks jurisdiction; (2) the transferee court could have

exercised jurisdiction at the time the action was filed; and (3) the transfer is in the interest of

justice.” Cruz-Aguilera v. I.N.S., 245 F.3d 1070 (9th Cir. 2001).

       This court lacks jurisdiction to consider Goff’s claims until the Fifth Circuit, which could

have exercised jurisdiction at the time he filed this action, makes a gateway determination under the

AEDPA. “Normally transfer will be in the interest of justice because normally dismissal of an

                                                    2
      Case 4:20-cv-00560 Document 8 Filed on 03/09/20 in TXSD Page 3 of 3



action that could be brought elsewhere is time consuming and justice-defeating.” Miller v.

Hambrick, 905 F.2d 259, 262 (9th Cir. 1990). This court directs the Clerk to transfer Goff’s

action to the Fifth Circuit Court of Appeals for a determination of whether, under 28 U.S.C.

§ 2244(b)(2), that court should authorize the filing of a successive habeas petition.

              SIGNED on March 9, 2020, at Houston, Texas.


                                                   ______________________________________
                                                            Lee H. Rosenthal
                                                      Chief United States District Judge




                                               3
